RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2960-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.R.,

           Defendant,

and

L.S.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.L.R.,
a minor.
___________________________

                   Submitted May 31, 2022 – Decided June 16, 2022

                   Before Judges Mayer and Natali.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Union County, Docket
              No. FG-20-0022-20.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Deric Wu, Designated Counsel, on the brief).

              Matthew J. Platkin, Acting Attorney General, attorney
              for respondent (Sookie Bae-Park, Assistant Attorney
              General, of counsel; John J. Lafferty, IV, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Noel C. Devlin, Assistant
              Deputy Public Defender, of counsel and on the brief).

PER CURIAM

        Defendant L.R. (Leo) 1 appeals from a June 2, 2021 judgment of

guardianship after a trial terminating parental rights to his son, M.L.R. (Mark),

born January 15, 2019.2 Defendant contends plaintiff New Jersey Division of

Child Protection and Permanency (Division) failed to make reasonable efforts

to provide him with services, including paternity testing. We disagree and

affirm.




1
  We use initials and pseudonyms to protect the family's identity. R. 1:38-
3(d)(12).
2
    Mark's biological mother has not appealed termination of her parental rights.
                                                                            A-2960-20
                                         2
      We recite the facts from the testimony adduced during the two-day

guardianship trial. The following witnesses testified at trial: Madeline Mentor,

an adoption case manager for the Division; M.T. (Mary), Mark's resource parent;

and Dr. Elizabeth Stilwell, the Division's expert psychologist.

      Mark's biological mother admitted using drugs during her pregnancy. The

hospital where Mark was born had concerns regarding the biological mother's

mental health and drug use. At birth, Mark tested positive for PCP and the

Division became involved. A week after his birth, the Division placed Mark in

a resource home with Mary and her family, where he continues to reside. Mary

and her family plan to adopt Mark.

      Mark's biological mother did not list a father on the child's birth

certificate. However, she believed Leo was Mark's father and so informed the

Division. Mark's mother had no information regarding Leo's whereabouts or

how to contact Leo.

      On February 11, 2020, the Division filed a guardianship complaint

seeking to terminate Leo's parental rights. In a February 26, 2020 order, the

Family Part judge directed the Division to locate Leo and serve him with the

complaint or, alternatively, submit an affidavit of diligent inquiry. The judge

issued two subsequent orders requiring the Division to find Leo and effectuate


                                                                          A-2960-20
                                       3
service of the guardianship action. However, the Division only had a telephone

number for Leo's sister and efforts to contact Leo through his sister were

unsuccessful.

        On August 27, 2020, Leo telephoned Mentor, the Division's assigned case

manager, and agreed to meet with her the next day. Leo declined to provide his

home address but arranged to meet Mentor at a drug store in East Orange, New

Jersey. At that meeting, Mentor served Leo with the guardianship complaint .

As part of this meeting, Leo agreed to submit to a paternity test and, if confirmed

to be Mark's father, participate in the Division's offered services.

        After the initial meeting with Leo, Mentor explained he was "in and out

of jail," and she had no current address or telephone number to contact him

regarding paternity testing, evaluations, or services. Mentor sent a letter to Leo

at an address he provided regarding a scheduled paternity test, but Leo failed to

appear.3 When Mentor telephoned the number Leo provided, no one answered.

        In October 2020, the Division learned Leo was incarcerated. However,

Leo was released from jail within a few days. After his release, Leo failed to

provide updated contact information for the Division to arrange services and a

paternity test.


3
    The address Leo provided was his grandfather's retirement facility.
                                                                             A-2960-20
                                         4
      Leo returned to prison in November 2020.            During this period of

incarceration, the Division scheduled several paternity tests for Leo, but the test

providers had limited access to the prison due to the COVID pandemic. 4

Following the judge's order, the Division rescheduled a paternity test for March

31, 2021. However, Leo was released from jail the day before this scheduled

test. Upon his release, Leo again failed to provide updated contact information

to the Division.

      Mentor had no contact with Leo after March 2021, and Leo's whereabouts

remained unknown to the Division.           Mentor previously gave her contact

information to Leo, and the information remained unchanged through the date

of the guardianship trial. Except for one telephone call in August 2020, Leo

never contacted Mentor.

      The guardianship trial proceeded on June 1 and June 2, 2021. As of the

trial date, Leo had not submitted to a paternity test. Neither Mark's biological

mother nor Leo appeared at trial.




4
  While in jail, Leo appeared via Zoom for case management conferences with
the court and his assigned counsel on February 16 and March 24, 2021. During
these proceedings, the judge again ordered paternity testing and directed the
prison to cooperate with the Division's scheduled testing.
                                                                             A-2960-20
                                        5
      Mentor testified regarding her first and only meeting with Leo. According

to Mentor, Leo admitted knowing Mark's biological mother but did not know

about the pregnancy or the birth of a child. Mentor also explained the difficulty

the Division experienced in arranging for paternity testing while Leo was

incarcerated due to COVID restrictions imposed by the prison.              These

restrictions and Leo's failure to provide contact information precluded the

Division from providing a psychological evaluation and services so Leo could

achieve the skills necessary to parent Mark.

      Mentor also testified regarding the Division's efforts to locate relatives

who might be willing to care for Mark. Prior to the guardianship trial, the

Division contacted Mark's maternal great-grandfather, grandmother, and aunt

about possible placement for the child. All three relatives declined to care for

Mark. Thus, Mentor explained the Division ruled out these relatives as possible

custodial parents.

      Mary, Mark's resource mother, testified she took Mark into her home a

week after his birth. Mary is married and has three other children. She described

the family's positive interactions with Mark. Mary told the judge the family

preferred to adopt Mark rather than pursue kinship legal guardianship.




                                                                           A-2960-20
                                       6
      Dr. Stillwell testified as the Division's psychological expert. In March

2021, she conducted a bonding evaluation between Mark and his resource

parents.    According to Dr. Stillwell, Mark is "very comfortable" with his

resource family,    the resource parents are supportive of Mark, and Mark

responds positively to redirection and limits set by his resource parents.

      Dr. Stillwell noted Mary and her husband are the only parental figures

Mark has known since his birth. She opined removing Mark from his resource

parents would be "very disruptive" and "very harmful." If Mark were to be

removed from their custody, Dr. Stillwell explained Mark could suffer

behavioral regression and language delays.

      At the conclusion of the testimony, the judge rendered an oral decision

terminating Leo's parental rights. The judge found "by clear and convincing

evidence each of the four prongs of N.J.S.A. 30:4C-15.1" were satisfied by the

Division.     The judge further determined the testifying witnesses were

"particularly credible on the areas that they testified to."

      Regarding termination of Leo's parental rights, the judge stated, "[i]n spite

of numerous efforts to have [Leo] do a paternity test, [Leo] has never been able

to make that happen; circumstances being that he's been . . . often in jail. For

whatever reason, whether it's the jail's getting in the way, but up until today he


                                                                             A-2960-20
                                         7
hasn't even appeared at trial." The judge found Leo had been "in and out of jail

throughout the last two years" and "never demonstrated any ability to raise this

child for whatever reason, perhaps mental health issues.            [Leo] has not

demonstrated any significant interest in raising the child."

      Based on Mentor's testimony, the judge found "the Division has made

more than reasonable efforts to find [Leo] and engage him. But they have not

met with success." The judge noted Leo never provided the Division with a

permanent address or valid contact information. The judge further explained

"the Division has made reasonable efforts to identify a father by attempting to

have the mother identify a possible father.         And [the biological mother]

specifically suggested the father was [Leo]."

      Regarding the Division's efforts to provide services to Leo, the judge

found "the Division has, through the course of this case, made sincere and

diligent efforts to engage . . . [Leo] in services, such as psychiatric evaluations,

visitation, and efforts to obtain records of mental health treatment." However,

without signed releases to obtain Leo's medical information, the judge explained

the Division "didn't even get to square one . . . ." Thus, the judge determined

"the Division's reasonable efforts . . . have been to no avail."




                                                                              A-2960-20
                                         8
       On appeal, Leo contends the Division's failure to identify Mark's father

prior to trial was not in the child's best interest. He also claims the Division

failed to demonstrate reasonable efforts to determine paternity or provide him

with services. We reject these arguments.

      Our review of the Family Part judge's decision is limited. We defer to the

expertise of Family Part judges. Cesare v. Cesare, 154 N.J. 394, 413 (1998).

We are bound by a judge's factual findings so long as the findings are supported

by sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007). "[W]e [also] rely on the trial court's acceptance of

the credibility of the expert's testimony and the court's fact-findings based

thereon, noting that the trial court is better positioned to evaluate the witness'

credibility, qualifications, and the weight to be accorded [his or] her testimony."

In re Guardianship of D.M.H., 161 N.J. 365, 382 (1999).

      Leo challenges the judge's findings regarding the third prong of the best

interests tests. N.J.S.A. 30:4C-15.1(a)(3). Having reviewed the record, we are

satisfied the judge's factual findings under all four-prongs, including the third

prong, were fully supported by the record and, therefore, the judge properly

terminated Leo's parental rights.




                                                                             A-2960-20
                                        9
      Under the third prong of the best interests test, the Division is required to

make reasonable efforts to provide services to parents.          N.J.S.A. 30:4C-

15.1(a)(3). Here, the Family Part judge entered multiple orders for Leo to

submit to paternity testing to confirm his biological relationship to Mark. Leo

participated in two case management conferences, on February 16, 2021 and

March 24, 20215, during which Leo, his counsel, and the judge discussed

paternity testing. At the February 16, 2021 case management conference, the

judge informed Leo "[i]f you're not the father, obviously, you don't belong in

the case. But, if you are the father, then we have to work with you, and see what

happens."    Leo responded, "Okay."           During the same case management

conference, Leo's attorney told the judge that Leo "does expect that the paternity

test will confirm that he is the father of the child" and was "waiting for the

results of the tests to move forward."

      It is clear from the record Leo knew as early as August 2020 he could be

Mark's father. Despite multiple court orders compelling paternity testing and

Leo's attendance at two case management conferences, during which paternity



5
  The record contains a "certification of lost verbatim court record" from the
Union County Transcript Office regarding the court conference on March 24,
2021. According to this certification, the court recording on that date was
"blank."
                                                                             A-2960-20
                                         10
testing was addressed, Leo never made any effort to submit to a paternity test

on his own or contact the Division to pursue a paternity test. Although Leo

expressed his willingness to submit to paternity testing to the Division's case

manager and the Family Part judge, he failed to keep the Division apprised of

his whereabouts so testing could be completed. Leo's failure to provide his

contact information resulted in the Division's inability to schedule a paternity

test and provide services.

      In reviewing the record, Leo chose to evade his parental responsibilities

regarding Mark based on his refusal to submit to a paternity test to confirm

parentage. The failure to acknowledge parentage to provide even minimal

parenting to Mark constitutes harm sufficient to terminate Leo's parental rights.

See D.M.H., 161 N.J. at 379 (citing In re Guardianship of K.H.O., 161 N.J. 337,

352-54 (1999)).

      On this record, we are satisfied the Division made reasonable efforts to

provide paternity testing for Leo. Due to the COVID-19 pandemic, the prison

declined to allow the test administrator to enter the facility and perform the

scheduled the test. Because he participated in at least two case management

conferences regarding the guardianship litigation, Leo knew the Division

scheduled paternity tests while he was incarcerated but the prison refused to


                                                                           A-2960-20
                                      11
allow the testing. Even after his release from prison on March 30, 2021, Leo

failed to contact the Division to schedule a paternity test or seek a paternity test

on his own. Leo had more than ample time after his release from jail until the

start of the guardianship trial on June 1, 2021 to submit to a paternity test but

failed to do so.

      Unlike the father in N.J. Div. of Youth & Fam. Servs. v. I.S., 202 N.J. 145

(2010), Leo did not actively seek services from the Division to learn how to

parent.     On the contrary, Leo avoided paternity testing which would have

established parentage and allowed the Division to provide the necessary

services.

      Contrary to Leo's argument, the Family Part judge did not cite

incarceration as a basis for terminating his parental rights. See N.J. Div. of

Youth & Fam. Servs. v. R.G., 217 N.J. 527, 555 (2014) (holding "incarceration

alone is insufficient to prove parental unfitness or abandonment and terminate

parental rights"). Rather, Leo's own failure to contact the Division after being

released from prison and provide current contact information to facilitate

paternity testing and other services resulted in the termination of his parental

rights. In fact, if Leo had appeared at the guardianship trial, the judge stated he

would have ordered a paternity test at the courthouse to conclusively determine


                                                                              A-2960-20
                                        12
parentage. Under these circumstances, Leo has only himself to blame for the

termination of his parental rights.

      As we have stated, "[k]eeping [a] child in limbo, hoping for some long

term unification plan, would be a misapplication of the law." N.J. Div. of Youth

& Fam. Servs., v. A.G., 344 N.J. Super. 418, 438 (App. Div. 2001). Leo failed

to address the issue of paternity. Had Leo made any effort to submit to a

paternity test, even on the day of trial, and affirmatively seek to establish a

meaningful parent-child relationship, the Division would have provided the

services needed for Leo to parent Mark.

      After reviewing the record, we find no factual or legal error in the judge's

termination of Leo's parental rights.   We are satisfied the Family Part judge's

decision is overwhelmingly supported by substantial credible evidence in the

record. See N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49

(2012).

      Affirmed.




                                                                            A-2960-20
                                        13